Title: To John Adams from Henry Marchant, 19 February 1791
From: Marchant, Henry
To: Adams, John



Dear Sir,
Newport Feby. 19th. 1791—

The Congress of the United States are once more seated at Philadelphia.  I wish the People there may be more conscious of the Honor and Advantage of the Residence of that body with them than heretofore—And that they will discover less of a mobish Disposition—I am sorry to see Petitions and Remonstrances beat up about the Streets against Acts merely in Contemplation—I wish also Virginia so anxious for the Honor of obtaining the final Residence of Congress within the Dominion, would not take the Lead in lessening the Authority and necessary Powers of Congress, and thereby lessening the due Influence of Government.—I hope the speculating Genius of Georgia upon Indian Lands and Furs will subside I did hope the paper Mony Madness of North Carolina would have ceased with that of this State:—Or however averse to the Assumption, as puting an End to the Artful Views of some miserable wicked Polliticians,—They would not have contended, or shewn Their Temper after, and upon the most mature Deliberation, the Wisdom of the Nation had determined the Subject—Maryland too almost resolved to lead down the Virginia Dance.  Amongst many Disappointments, there will be some Capers cut.—This Status do pronounce has come down to as contented and steady Federalism as any one State in the Union—Some of the Leaders of Our late unhappy Measures have since, and particularly after an Attendance upon the Circuit Court declared, if possible, They would unsay all they had said & done:—And that They were happily undeceived.
People in Office cannot take too much Pains to concilliate Minds; and cautiously carry Themselves in Their respective Offices.  Let me say, that as in England the Clerks &c carry a hautiness and Consequence about them, above the Heads of their Departments, so, such Persons may, perhaps in some Instances do, feel too important—Their Conduct is heard of further than they conceive—The Heads of Departments I hope will be careful to check such a Temper and Carnage in those under them—Americans cannot bear such little Tyrannies—Let them study by all means to oblige—Those Things are more leading in their Consequences than may be imagined—When a Person goes to a publick Man, or a publick Office;—He carries a Report? Home and to His Neighbours highly influential upon Their Minds, as it may be favourable or otherwise—The Report whatever it be inlarges Circle beyond Circle;—As When a Stone is thrown into a smooth Water.
It appears the Intent of Congress is to rise the first of March—To me it seems almost impossible, when I consider the amazing Business before Your honourable Body.—But I find the Heads of Departments greatly relieve the Legislature in The Secretary of the Treasury by his Ingenuity and astonishing Industry amases all—I beg They will not destroy his Health.—It was little conceived that such a Character existed amongst Us:—But a kind Providence does every Thing for America—
We are suffered however to be chastised in Our Frontiers—We hope the most decisive Measures and upon a large Scale will be adopted, to put a final End by the Blessing of Heaven to any future Ravages of the Indians—Such Measures in the End may prove not only most for Our Peace, but the cheapest—You will excuse me my dear and honored Sir;—but I love to write You now and then, however unimportant, because You are always so kind as to let me hear of You in Return—And to hear that You and Yours are well, gives sincere Pleasure to Sir, Your / most affectionate Friend / and very humble Servt.
Henry Marchant